DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-6, 10-14, 17 and 18 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-14, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the amended language is considered to be disclosed in Kosslyn, because it is known to recommend content based on a channel owner. See the 35 USC 103 rejection section for the mapping and how Kosslyn when combined with Ning and Reagle render the independent claims obvious under 35 USC 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 recite the limitation "the method of claim 7;" however, claim 7 has been canceled. For purposes of compact prosecution, the claims are considered to depend from claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ning (U.S. Publication No. 2015/0039620 A1, hereinafter referred to as “Ning”) in view of Reagle (U.S. Publication No. 2017/0270204 A1, hereinafter referred to as “Reagle”) and in further view of Kosslyn et al. (U.S. Publication No. 2014/0215350 A1, hereinafter referred to as “Kosslyn”).
Regarding claim 1, Ning discloses a method comprising: (method)(e.g., paragraph [0005])
identifying, by a processing device, a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (content sharing platforms – a first media item is identified of a first media owner)(e.g., abstract and paragraphs [0005], [0017] and [0037]) 
identifying, by the processing device, a search query corresponding to the first media item based on a history of search queries, wherein a search result of the search query included the first media item; (a search query that corresponds to the first media item is identified and additional results are based on the results of the same search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
obtaining, by the processing device, one or more additional media items included in the search result of the search query based on at least one of a channel age, a channel owner, a number of related channels of the channel owner, channel traffic, a number of channel subscribers, channel activity, a spam indicator, a media item removal history, or an audio to video ratio; and (the one or more additional media items are obtained that are included in the search result of the search query.)(e.g., paragraphs [0017], [0037], [0039] and [0040])
providing the one or more additional media items to the first media owner to determine whether to initiate one or more actions regarding the one or more additional media items. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).
However, Ning does not appear to specifically disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; 
On the other hand, Reagle, which relates to a video inspector for monitoring online video sources (title), does disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (video inspector method and system that provide user with the ability to search for unauthorized or pirated content – user can perform searches, and based on a threshold of rules being violated, candidate videos are presented to the user for removal)(e.g., abstract and paragraphs [0004], [0005], [0013] and [0036]).
Neither reference appears to specifically disclose that the one or more additional items included in the search result of the search query are obtained based on at least one of a channel age, a channel owner, a number of related channels of the channel owner, channel traffic, a number of channel subscribers, channel activity, a spam indicator, a media item removal history, or an audio to video ratio;
On the other hand, Kikinis, which relates to a method and apparatus for finding the same or similar show (title), does disclose the one or more additional items included in the search result of the search query are obtained based on at least one of a channel age, a channel owner, a number of related channels of the channel owner, channel traffic, a number of channel subscribers, channel activity, a spam indicator, a media item removal history, or an audio to video ratio; (recommended content of additional items can be suggested based on channel owner)(e.g., paragraphs [0027] and [0031]). 
Ning provides a system for searching additional media content for incorporation of the additional media content into a playlist. In Ning, previous search results are employed, where co-occurrence of the current song with other songs that appeared in the same search results of query are added to the playlist. E.g., abstract and paragraph [0037]. It is noted in Ning that the general platform that is disclosed in a content sharing platform. E.g., paragraph [0001]. In the same area of shared content platforms, it is known that certain content may contain copyright protection. One example, Reagle, provides a video inspector system that provides users with the ability to search for unauthorized or pirated content. E.g., abstract and paragraphs [0005], [0013] and [0036]. It would have been foreseeable that users of the system of Ning may include media owners and that they may find it beneficial to receive recommendations of content based on their content. Specifically, Reagle provides that it is known for unauthorized content to include similar text and metadata as the media owner’s content. E.g., paragraphs [0014], [0016] and [0018]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to extend the field of use of Ning to further include the ability for media owners to search for additional unauthorized video content as disclosed in Reagle to provide an effective manner to retrieve additional content that can be provided to the user to determine whether to remove or maintain content of the content sharing platform of Ning. In addition, through the combination, it would have been desirable and obvious to one of ordinary skill in the art to incorporate features of Ning, along with the enhanced features of Kosslyn to further find that is related to channel owners. As disclosed in both Ning, it is desirable for media owners to find unauthorized content in order to protect its 

Regarding claim 2, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 1. Ning further discloses wherein: the history of search queries specifies search results of respective search queries and views of the search results by users; (history of search queries includes information queries and views of search results)(e.g., paragraphs [0005] and [0017]) 
the first media item included in the search result of the search query was viewed by at least one user from the search query; and (user accesses two content items in results of the same search – two content items is considered to include the first media item)(e.g., paragraph [0017])
the one or more additional media items included in the search result of the search query were viewed by at least one user from the search query. (user accesses two content items in results of the same search – two content items is considered to include the one or more additional media items)(e.g., paragraph [0017]).

Regarding claim 3, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 1. The combination of Ning in view of Reagle discloses wherein identifying the first media item comprises identifying the first media item that has been removed from the media hosting platform within a specified time period. (items being removed from the platform)(Reagle: e.g., abstract and paragraph [0021])(user modeling component performs clustering and modeling on a periodic basis to maintain up to date recommendations of new content.)(Ning: e.g., paragraphs [0030], [0038] and [0045]). 
Since Reagle discloses removing items from the platform, and Ning discloses that the modeling is performed on a periodic basis, it would have been obvious to suggest content based on a periodic timeframe of when the user had removed the first media item to enhance the manner in which pirated content is suggested to the user for removal.

Regarding claim 4, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 1. The combination of Ning in view of Reagle discloses wherein identifying the search query comprises: determining a number of media items corresponding to the search query that have been removed from the media hosting platform due to removal requests; and (items being removed from the platform)(Reagle: e.g., abstract and paragraph [0021])(watch history co-occurrence, along with search history – threshold number of times is used to determine media items belonging to same cluster)(Ning: e.g., paragraphs [0038]-[0041])
selecting the search query as the identified search query in view of determining that the number of media items is greater than a first threshold. (same search query is selected based on threshold being satisfied)(e.g., paragraphs [0038]-[0041]).

Regarding claim 5, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 1. Reagle further discloses wherein identifying the search query comprises: determining a first number of users of the media hosting platform that viewed the first media item from the search result of the search query; and (scoring is based on co-occurrence of the content items when viewed by the same (or different) users in the same search)(e.g., paragraphs [0037]-[0041]) 
selecting the search query as the identified search query in view of determining that the first number of users is greater than a second threshold. (search history or query is identified based on the score that includes co-occurrence of users – could further include threshold of users)(e.g., paragraphs [0037]-[0041]).

Regarding claim 6, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 1. Ning further discloses further comprising: obtaining one or more media items included in an additional search result of the search query; and (the one or more additional media items are obtained that are included in the search result of the search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
providing the one or more media items to the first media owner to determine whether to initiate one or more additional actions regarding the one or more media items included in the additional search result. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).


Regarding claim 9, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 8. Reagle further discloses wherein the one or more factors comprise at least one of a channel age, channel owner, number of related channels of the channel owner, channel traffic, number of channel subscribers, channel activity, size of media item, spam indicator, media item removal history, or audio to video ratio. (size of media item – determination whether video exceeds minimum time duration)(e.g., figure 4 and paragraph [0029])

Regarding claim 10, Ning in view of Reagle and in further view of Kosslyn discloses the method of claim 7. Reagle further discloses wherein selecting the subset comprises: determining that the one or more additional media items include a second media item of a second media owner identified in an excluded media owner list; and (whitelisted and blacklisted channels/users)(e.g., paragraphs [0019], [0022], [0027] and [0035]) 
excluding the second media item from the subset. (second media item is excluded from the subset)(e.g., paragraphs [0019], [0022], [0027] and [0035]).

Regarding claim 12, Ning discloses a system comprising: (e.g., figures 1 and 5 and paragraphs [0067]-[0068])
a memory; and (e.g., paragraphs [0067]-[0068])
a processing device communicatively coupled to the memory, wherein the processing device is to: (e.g., paragraphs [0067]-[0068])
identify a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (content sharing platforms – a first media item is identified of a first media owner)(e.g., abstract and paragraphs [0005], [0017] and [0037]) 
identify a search query corresponding to the first media item based on a history of search queries, wherein a search result of the search query included the first media item; (a search query that corresponds to the first media item is identified and additional results are based on the results of the same search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
obtain one or more additional media items included in the search result of the search query based on at least one of a channel age, a channel owner, a number of related channels of the channel owner, channel traffic, a number of channel subscribers, channel activity, a spam indicator, a media item removal history, or an audio to video ratio; and (the one or more additional media items are obtained that are included in the search result of the search query.)(e.g., paragraphs [0017], [0037], [0039] and [0040])
perform an action with regards to the one or more additional media items according to one or more rules specified by the first media owner. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).
However, Ning does not appear to specifically disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; 
On the other hand, Reagle, which relates to a video inspector for monitoring online video sources (title), does disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (video inspector method and system that provide user with the ability to search for unauthorized or pirated content – user can perform searches, and based on a threshold of rules 
Neither reference appears to specifically disclose that the one or more additional items included in the search result of the search query are obtained based on at least one of a channel age, a channel owner, a number of related channels of the channel owner, channel traffic, a number of channel subscribers, channel activity, a spam indicator, a media item removal history, or an audio to video ratio;

Claims 13-16 have substantially similar limitations as stated in claims 4, 5, 7 and 8, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 17, Ning discloses a non-transitory machine-readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: (e.g., paragraphs [0070] and [0071])
identify a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (content sharing platforms – a first media item is identified of a first media owner)(e.g., abstract and paragraphs [0005], [0017] and [0037]) 
identify a search query corresponding to the first media item based on a history of search queries, wherein a search result of the search query included the first media item; (a search query that corresponds to the first media item is identified and additional results are based on the results of the same search query)(e.g., paragraphs [0017], [0037], [0039] and [0040])
obtain one or more additional media items included in the search result of the search query, wherein, since the removal request, the one or more additional media items or search query terms associated with the one or more additional media items has been transformed to avoid comparison based on content analysis with the reference media item of the first media owner; and (the one or more additional media items are obtained that are included in the search result of the search query. As noted above in the 35 USC 112 rejection section, the wherein clause creates a conflict with the other claim elements and for purposes of compact prosecution, is being interpreted as not part of the claimed element since the metes of the bounds of the claim cannot be determined when including the wherein clause)(e.g., paragraphs [0017], [0037], [0039] and [0040])
provide the one or more additional media items to the first media owner to determine whether to initiate one or more actions regarding the one or more additional media items. (user is provided with the one or more additional media items within the playlist, where user can determine whether to watch, like, dislike, add, skip and so on. – user can be any user including the first media owner)(e.g., paragraph [0065]).
However, Ning does not appear to specifically disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; 
On the other hand, Reagle, which relates to a video inspector for monitoring online video sources (title), does disclose a first media item that has been removed from a media hosting platform due to a removal request associated with a reference media item of a first media owner; (video inspector method and system that provide user with the ability to search for unauthorized or pirated content – user can perform searches, and based on a threshold of rules 
Neither reference appears to specifically disclose that the one or more additional items included in the search result of the search query are obtained based on at least one of a channel age, a channel owner, a number of related channels of the channel owner, channel traffic, a number of channel subscribers, channel activity, a spam indicator, a media item removal history, or an audio to video ratio;

It would have been obvious to combine Kosslyn, Reagle and Ning for the same reasons as stated in claim 1.
Claims 18 and 19 have substantially similar limitations as stated in claims 5 and 7, respectively; therefore, they are rejected under the same subject matter. 

Regarding claim 20, Ning in view of Reagle and in further view of Kosslyn discloses the non-transitory machine-readable medium of claim 19. Ning further discloses wherein the subset is selected in view of a second number of users of the media hosting platform that viewed the one or more additional media items from the search result of the search query. (scoring is based on co-occurrence of the content items when viewed by the same (or different) users in the same search)(e.g., paragraphs [0037]-[0041]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Reagle in further view of Kosslyn and in further view of Bilobrov (U.S. Publication No. 2017/0372142 A1, hereinafter referred to as “Bilobrov”).
wherein selecting the subset comprises: comparing each of the additional media items to the reference media item; and for each one of the additional media items: determining that content of the one additional media item matches content of the reference media item by more than a specified match threshold; and adding the one additional media item to the subset of additional media items. 
On the other hand, Bilobrov, which relates to systems and methods for identifying matching content (title), does disclose wherein selecting the subset comprises: comparing each of the additional media items to the reference media item; and (items are compared to the reference media items)(e.g., abstract and paragraphs [0033] and [0064])
for each one of the additional media items: determining that content of the one additional media item matches content of the reference media item by more than a specified match threshold; and (determination is made that the content includes a threshold content match)(e.g., paragraph [0064])
adding the one additional media item to the subset of additional media items. (items that reach the threshold are added as items that are delivered to the broadcaster for potential copyright infringement)(e.g., paragraph [0064]).
It would have been obvious to combine Reagle with Ning and Kosslyn for the reasons set forth in claim 1, above. However, neither reference discloses a comparison to a match threshold to determine items as being candidates for removal. On the other hand, Bilobrov does disclose that a match threshold could be employed in order to further detect whether content is a copy of the reference media. This provides for an enhanced usability in order to ensure content .

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165